Appeal by plaintiff from an order of the County Court, Rockland County, entered January 23, 1963, which granted defendant Barnett’s motion to examine plaintiff before trial. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of appeals from the County Court, Rockland County. This appeal is, therefore, transferred to said Appellate Term of the Supreme Court (see H. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; Second Dept., Order Ho. 47, July 12,1962). Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.